Citation Nr: 0212601	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  96-47 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  He died in May 1986.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In July 1997, the Board remanded the case to the RO for 
further evidentiary development.  

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court Veterans Appeals and hereafter referred 
to as the CAVC) from an April 1998 decision wherein  the 
Board denied entitlement to service connection for the cause 
of the veteran's death, including as secondary to AO 
exposure.  The CAVC vacated the Board decision and remanded 
the case for another decision, taking into consideration 
matters raised in its order. 

The Board in February 2000 advised the appellant by letter of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  She was also contacted twice by the 
Board in February 2000, and she advised the Board of her 
current address of record in Nevada, and that she did not 
have further evidence or argument at this time.  


The representative in March 2000 provided additional written 
argument.  The Board in June 2000 remanded the case for 
further development.  The CAVC issued orders in this matter 
in August 2000, February 2001, March 2001, October 2001 and 
December 2001.  The Board received an independent medical 
expert (IME) opinion in June 2002 and the appellant's 
attorney responded to it in August 2002. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
at his death in 1986, service connection had not been 
established for any disability.

2.  The certified cause of his death was pancreatitis with 
venous infarction of the intestine.

3.  The preexisting celiac disease/disaccharide malabsorption 
syndrome is not shown to have been symptomatic during service 
or to have increased in severity as a result of military 
service.

4.  The competent medical evidence does not establish a 
positive association between herbicide (AO) exposure and the 
fatal pancreatitis or a nexus to his military service for the 
cause of death.

5.  The claim of entitlement to service connection for the 
cause of the veteran's death does not present a question of 
medical complexity or controversy to warrant referral for a 
supplemental IME opinion.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, and any such disability may not be presumed to have 
been incurred in or aggravated by service as a residual of 
exposure to AO or as unrelated to such exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 1153, 5107 (West 1991 & 
Supp. 2002) and § 1116 (in effect prior to December 27, 2001 
and as amended by Public Law 107-103, 115 Stat. 976 (2001); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. § 20.901 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that at his death in May 1986, service 
connection had not been established for any of the veteran's 
disabilities.  The death certificate shows the certified 
cause of death was pancreatitis with venous infarction of the 
intestine confirmed by autopsy investigation.  No other 
condition of significance was reported on the death 
certificate.  An assistant medical examiner certified that 
the death occurred from the causes stated and that an 
investigation was held.  The summary of investigation is of 
record.  The autopsy report contained anatomic diagnoses of 
severe fatty change of the liver, multinodular goiter of the 
thyroid gland and chronic celiac disease (clinical history).  

The cause of death was as stated on the death certificate.  
Sections of the thyroid gland, small intestine, small 
intestine mesentery, liver, pancreas and heart were retained 
for microscopic examination.  Regarding toxicology the report 
showed "NONE" entered. 

The service medical records are unremarkable for a disability 
of the pancreas, although there was a history of stomach or 
intestinal trouble on preinduction examination early in 1968.  
This was reported as disaccharide malabsorption.  The 
clinical examination noted occasional diarrhea and 
disaccharide malabsorption listed in the summary of defects 
and diagnoses. Information available to the military 
examiners for preinduction consisted of medical reports 
showing celiac disease having been diagnosed in the veteran 
at age 3.  

TQK, MD, also reported in 1967 that the veteran had bowel 
problems due to disaccharide malabsorption syndrome and JHR, 
MD, in 1968 reported a history of diarrhea due to dextrose 
allergy at age 5 months.  Diarrhea and gastroenteritis were 
noted in 1968 and in 1969 respectively.  The separation 
examination in late 1969 showed an unremarkable clinical 
evaluation and no pertinent elaboration of the medical 
history of stomach, liver or intestinal trouble.  Medical 
history on an enlistment examination in 1975 was described as 
insignificant complaints and the clinical evaluation was 
unremarkable.   

The record of medical treatment after service, reported by 
LJM, MD, and others, including Dr. DTP and the Buena Vista 
facility showing tinea pedis, dates from the mid 1970's, 
shows principally in addition to a history of celiac disease, 
migraine and psychiatric disability.  This was identified as 
schizophrenia on VA examination in 1977 and depression on 
reexamination in 1978.  The 1978 VA examination also noted 
disaccharide malabsorption and that the veteran was told he 
had celiac disease at age 10.  

The Social Security Administration (SSA) records from 1977 
show the period of disability commenced in 1976 and exhibits 
were primarily medical reports from Dr. LJM and Dr. DTP that 
are of record.  The record of the veteran's terminal 
admission reports past medical history that included delayed 
stress syndrome and the initial impression of out of control 
diabetes. 

Dr. LJM reported initially in 1977 that he had followed the 
veteran from mid 1976 on referral for depression with 
symptoms that appeared at that time and that work-up with 
another physician produced diagnoses of migraine, celiac 
disease and depressive reaction.  His subsequent contemporary 
reports note the same established diagnoses.  In October 
1990, Dr. LJM reported having treated the veteran from 1980 
to 1984 for migraine, celiac disease and depression and that 
the veteran had undergone a marked personality change before 
seeing him.  

While he diagnosed depression, he stated that he could never 
establish a psychological basis for the veteran's illness.  
He did not recall the veteran discussing AO; otherwise he 
would have considered this exposure as the basis for his 
mental symptoms as well as his physical disorders.  He opined 
that the pathological findings fit with the AO toxicity and 
that the exposure to this toxin explained all the symptoms 
and signs he had unsuccessfully treated.  

The appellant initially advanced AO exposure as a cause of 
death in early 1987 based on her impression, in essence, that 
the veteran's death was a result of unusual and strange 
circumstances.  She also related the veteran's belief that 
that he was exposed to sprayed substances in Vietnam.  She 
subsequently added government agency data regarding spraying 
operations and a number of pages from a text entitled WAITING 
FOR AN ARMY TO DIE The Tragedy of Agent Orange (Fred A. 
Wilcox).  

Her steady stream of correspondence throughout to VA and 
elected officials, in essence, asserted that the medical 
information from the coroner report, Dr. LJM supported AO or 
post-traumatic stress disorder as the basis for the veteran's 
death, and that she felt he had soft-tissue sarcoma, an 
undetected pancreatic or liver cancer or porphyria cutanea 
tarda.  

In June 1996, HH, MD, a forensic pathologist, in responding 
to inquiries from the appellant, noted the veteran had been 
in several areas sprayed with AO, that it had been 
established that he developed clinical chloracne of his feet 
and possibly other portions of his body, and that he returned 
from Vietnam with a variety of conditions, both somatic and 
psychologic.  He had a diagnosis of celiac sprue prior to 
service, and with malabsorption problems of that disorder he 
would be more susceptible to exhibiting certain symptoms and 
signs than a person from the so-called normal population.  
Dr. HH also referred to the opinion of Dr. LJM regarding the 
relationship of the veteran's psychological problems to AO 
exposure.  

Dr. HH, after describing the veteran's final course and 
autopsy findings, opined that with the long-standing effect 
of the toxins in mind, one should question the etiology of 
the severe fatty metamorphosis of the liver and in view of 
the clinical setting, one must consider the possibility of 
dioxin as one possible etiology of fatty change.  He opined 
that the pancreatic changes were associated with the liver 
disease and that the cluster of events suggested acute 
disease of the pituitary, pituitary stalk or hypothalamus, 
probably on a toxic and/or vascular basis.  He believed that 
the underlying celiac sprue combined with stress of exposure 
to military service in Vietnam and complicated by exposure to 
dioxin made the development of such entities more likely, and 
if they did occur, to more likely be fatal in their outcome.  

In view of the foregoing, Dr. HH opined that a relationship 
between exposure to dioxin (AO) and the succession of 
symptoms described against the background of proven celiac 
disease was consistent with the findings noted at autopsy.  

He stated that obviously this sequence could not be proven, 
but that the association becomes increasingly strong with 
each additional clinical information and investigation.

The appellant through hearing testimony discussed principally 
the medical opinions previously mentioned that supported her 
claim.  In addition, she reported a favorable determination 
of entitlement to benefits under the Agent Orange Payment 
Program had been made (Transcript 10).  In January 1997 
correspondence she restated her evidentiary basis for the 
cause of the veteran's death and also referred to RAC, MD, as 
a "Dioxin/Agent Orange Expert" who had tissue samples from 
the coroner's office (also referenced in an August 1996 
letter).  She wrote later in 1997 that the physician needed 
other data and VA provided records to her early in 1998.

Pursuant to the Board remand, in November 1997, a VA 
physician reviewed the veteran's claims folder and medical 
opinions provided by Drs. LJM and HH.  Based upon the 
recognized disorders by statute and regulation deemed 
positively associated with AO exposure, the VA examiner 
characterized Dr. LJM's opinion supporting a causative 
relationship in the veteran's case as absurd, and 
scientifically and medically irresponsible.  The VA examiner 
stated that currently there was no, or absolutely inadequate, 
medical documentation that any of these medical or 
psychological conditions were causally related [to AO/dioxin 
exposure].

Concerning the portions of Dr. HH's opinion regarding 
chloracne and celiac disease, the VA examiner opined that the 
conclusions reached were, in essence, based upon supposition 
and conjecture.  Further, the VA physician found that the 
autopsy findings gave a picture of acute alcoholism or other 
clinical entities being the proximate or ultimate cause of 
the veteran's death, but not including any of the AO-
associated disorders.  

The VA physician found Dr. HH's conclusion of a relationship 
between AO exposure and the succession of the veteran's 
symptoms erroneous, in view of the lack of evidence 
implicating chlorinated dioxins as causal agents of liver 
disease or having a role in causation of any acute, subacute 
or chronic psychological disease or condition.  

Based upon the foregoing rationale, the VA physician opined 
that there existed no possibility of a connection between the 
veteran's active military service and his death, to include 
aggravation of preservice medical condition, and that 
potential or actual AO exposure did not explain any of the 
pre or post mortem findings, and that the medical opinion's 
of Drs. LJM and HH were biased and grossly inaccurate.  

In November 1997, a VA psychiatrist reviewed the record and 
opined, in essence, that some of the veteran's symptomatology 
was or could be construed as compatible to post-traumatic 
stress disorder (PTSD), and that in retrospect it was 
difficult if not impossible to prove such a contention, let 
alone relate it in any way to the cause of his death.  The 
psychiatrist stated that he could not offer an opinion as to 
whether or not AO in any way affected the course of events. 

The Board remand in June 2000 was a result of the CAVC order.  
The RO again asked the appellant to identify relevant 
evidence.  The RO also sent letters to Drs. LJM and HH for 
additional evidence and also sought additional evidence from 
RAC, MD, who the appellant had referred to as an "expert" 
in AO and who had received tissue slides of the veteran.  The 
RO also advised the appellant where she could access the 
"pertinent NAS studies" that were referenced in several 
notices published in the Federal Register through the 
Internet.  The record shows that Dr. HH's. office refused 
receipt of VA correspondence and that the appellant advised 
the RO in May 2001 that the county government authority had 
ruled against further statements in the case from his office.

Dr. LJM reported in October 2000 that his treatment of the 
veteran focused on psychiatric care and nutritional support 
and that many of his symptoms and signs could not be 
explained as due to an emotional disorder.  According to Dr. 
LJM, the veteran was not an alcoholic or a drug abuser and 
all his symptoms could be explained by his exposure to AO 
and/or other toxic compounds encountered in Vietnam.  Dr. LJM 
stated that according to his information, testing of the 
veteran confirmed dioxin toxicity and "jungle rot".  
According to the statement, the veteran sought VA to confirm 
the source of illness and that it was the VA's responsibility 
to do so.  Dr. LJM felt that to ask him or the appellant for 
"scientific" proof was to deny the VA's responsibility to 
confirm the cause of death and that VA was obstructing 
service and justice if it denied a responsibility to 
investigate and treat treatment absent such proof.

The VA clinician supplemented the November 1997 report in 
October 2000.  In summary, the VA physician characterized Dr. 
LJM's assertion that the veteran suffered from celiac disease 
migraine, depression and temper outbursts as a result of AO 
exposure, as "amazing conjecture" and in essence not 
supported in any deemed valid scientific or medical 
literature.  More specifically it was asserted that claimed 
migraine was not listed in AO literature dated since 1995.  
Further, the physician stated that Dr. LJM provided no 
plausible mechanism for the assertion that an aggravation of 
preexisting celiac disease resulted from AO exposure or that 
malabsorption syndrome was linked to it.  In addition the 
physician noted that literature did not provide a link to AO 
exposure for any condition Dr. LJM mentioned.  Specifically 
as to pancreatic disorders, the examiner referred to studies 
against AO associated illness. The examiner noted a recent 
study regarding an association between AO exposure and 
diabetes, and that it did not provide a basis for such 
linkage to the cause of death. 

A VA pathologist opined in May 2001 that the veteran's death 
could not be attributed to a presumptively service-connected 
condition linked to AO exposure.  The physician reviewed the 
medical records.   

Dr. RAC advised the RO in May 2001 that the slides were sent 
back to the appellant over three years earlier at the time he 
sent her a report on the veteran.  He suggested that VA 
contact the appellant or the facility that performed the 
autopsy for the information being sought.  

In June 2002 the Board received an IME opinion in this case.  
The expert noted that the veteran had a history of 
preexisting celiac disease, memory lapses and psychotic 
behavior since the 1970's, and that autopsy confirmed the 
cause of death as acute pancreatitis.  The expert noted the 
autopsy finding of fatty liver and studies regarding AO and 
hepatic test abnormalities, diabetes and hyperinsulinimia in 
nondiabetic subjects, and that patients with celiac disease 
are at a higher risk of developing pancreatitis.  The expert 
felt that based on this information the veteran's death was a 
consequence of pancreatis probably due to celiac disease.  
The expert stated that a review of the literature did not 
find any significant conclusive evidence regarding AO 
resulting in pancreatitis and as a result there were stronger 
risk factors including celiac disease rather than AO.  


Criteria 


General Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153.

Where a veteran served continuously for 90 days or more 
during a period of war and endocrinopathy becomes manifest to 
a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).


Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Special AO Criteria

Vietnam era. The period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period. The 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  In 
addition to law and regulations regarding service connection, 
the Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

Presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  (Change effective 
Dec. 27, 2001: Presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents; presumption of exposure for veterans who served in 
the Republic of Vietnam) (a)(1) For the purposes of section 
1110 of this title, and subject to section 1113 of this title 
- (A) a disease specified in paragraph (2) of this subsection 
becoming manifest as specified in that paragraph in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; and (B) each 
additional disease (if any) that (i) the Secretary determines 
in regulations prescribed under this section warrants a 
presumption of service-connection by reason of having 
positive association with exposure to an herbicide agent, and 
(ii) becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and while so serving was exposed to that 
herbicide agent, shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of 
such service. 

(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following: (A) Non-Hodgkin's lymphoma 
becoming manifest to a degree of disability of 10 percent or 
more. (B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma. (C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. (D) Hodgkin's disease becoming manifest to a degree of 
disability of 10 percent or more. (E) Porphyria cutanea tarda 
becoming manifest to a degree of disability of 10 percent or 
more within a year after the last date on which the veteran 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. (F) Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) becoming 
manifest to a degree of disability of 10 percent or more 
[within 30 years after the last date on which the veteran 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975].  (Change removing [] 
material in is effective January 1, 2002). (G) Multiple 
myeloma becoming manifest to a degree of disability of 10 
percent or more. (H) Diabetes Mellitus (Type 2). (added 
effective Dec. 27, 2001).

(3) (NOTE: (3) amended and transferred to 1116(f), effective 
Dec. 27, 2001)

(4) For purposes of this section, the term ''herbicide 
agent'' means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 



For purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975. (Redesignated (3) effective Dec. 
27, 2001)

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section. 

(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, and 
(B) all other sound medical and scientific information and 
analyses available to the Secretary. In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review. 

(3) An association between the occurrence of a disease in 
humans and exposure to an herbicide agent shall be considered 
to be positive for the purposes of this section if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
(c)(1)(A) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, the 
Secretary shall determine whether a presumption of service 
connection is warranted for each disease covered by the 
report. 

If the Secretary determines that such a presumption is 
warranted, the Secretary, not later than 60 days after making 
the determination, shall issue proposed regulations setting 
forth the Secretary's determination. (B) If the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination. The notice shall include an 
explanation of the scientific basis for that determination. 
If the disease already is included in regulations providing 
for a presumption of service connection, the Secretary, not 
later than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease. 

(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever a disease is removed from regulations prescribed 
under this section - (1) a veteran who was awarded 
compensation for such disease on the basis of the presumption 
provided in subsection (a) before the effective date of the 
removal shall continue to be entitled to receive compensation 
on that basis; and (2) a survivor of a veteran who was 
awarded dependency and indemnity compensation for the death 
of a veteran resulting from such disease on the basis of such 
presumption shall continue to be entitled to receive 
dependency and indemnity compensation on such basis. 

(e) Subsections (b) through (d) shall cease to be effective 
[10 years after the first day of the fiscal year in which the 
National Academy of Sciences transmits to the Secretary the 
first report under section 3 of the Agent Orange Act of 
1991].  38 U.S.C.A. § 1116. (Change removing [] material and 
replacing it with on September 30, 2015 is effective December 
27, 2001). 

(f) For the purposes of this subsection (amended: For 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section), a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, [and has a disease referred to in paragraph (1)(B) of 
this subsection], (amendment removing [] material) shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. ( amendment of former 1116(a)(3); 
effective Dec. 27, 2001).  See Sec. 201, Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, 115 
Stat. 976 (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Amendment of section 3.309(e) 
effective July 9, 2001 establishes a presumption of service 
connection for Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) based on herbicide 
exposure.  66 Fed. Reg. 23166-23169 (May 8, 2001). Note 2: 
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.
These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  67 Fed. Reg. 
42600-608 (June 24, 2002), 64 Fed. Reg. 59232-243 (November 
2, 1999), 61 Fed. Reg. 41422-449 (August 8, 1996), 59 Fed. 
Reg. 341-46 (January 4, 1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Evaluation of studies relating to health effects of dioxin 
and radiation exposure. (a) From time to time, the Secretary 
shall publish evaluations of scientific or medical studies 
relating to the adverse health effects of exposure to a 
herbicide containing 2, 3, 7, 8 tetrachlorodibenzo-p-dioxin 
(dioxin) and/or exposure to ionizing radiation in the 
``Notices'' section of the Federal Register.  

(c) When the Secretary determines, based on the evaluation of 
scientific or medical studies and after receiving the advice 
of the Veterans' Advisory Committee on Environmental Hazards 
and applying the reasonable doubt doctrine as set forth in 
paragraph (d)(1) of this section, that a significant 
statistical association exists between any disease and 
exposure to a herbicide containing dioxin or exposure to 
ionizing radiation, Sec. 3.311a or Sec. 3.311b of this title, 
as appropriate, shall be amended to provide guidelines for 
the establishment of service connection.

(f) Notwithstanding the provisions of paragraph (d) of this 
section, a significant statistical association may be deemed 
to exist between a particular exposure and a specific disease 
if, in the Secretary's judgment, scientific and medical 
evidence on the whole supports such a decision.  38 C.F.R. §  
1.17, see also Public Law 102-4, § 2(a)(1), Feb. 6, 1991, 105 
Stat. 11.

Medical Opinion

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 
38 U.S.C.A. § 7109.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. 
§ 20.902.

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  

VA has issued final regulations to implement the VCAA.  VA 
has stated that the implementing regulations confer no 
additional rights than provided for in the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  

According to Congress it was intended that the VCAA would 
apply to pending claims.  The VA General Counsel has 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See Janssen v. 
Principi, 15 Vet. App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The change in the law brought 
about by the VCAA occurred after the CAVC granted the joint 
motion to remand but it was not advanced in the motion that 
the CAVC ruled on in December 2001.  Further, the appellant's 
attorney has not argued regarding the VCAA in responding to 
the Board's invitation for any other evidence and argument in 
response to the IME opinion.  The CAVC has recognized as 
valid an expressed or implicit waiver of any additional 
assistance or case development contemplated in the VCAA.  See 
Janssen, 15 Vet. App. at 377 citing Williams v. Principi, 15 
Vet. App. 189 (2001) (en banc), Tellex v. Principi, 15 Vet. 
App. 233, 240 (2001), and Maxson v. Principi, 15 Vet. App. 
241, 242 (2001) (per curiam order), holdings that permitted 
waivers of consideration of the VCAA on appeal noting that, 
in Tellex, and Maxson, a failure on the part of represented 
parties to raise it was sufficient.  Here there is an implied 
waiver as the appellant's attorney in corresponding with the 
Board in February 2002 and August 2002 did not mention any 
application of the VCAA to this case.  

The question here is not a purely legal question that the 
VCAA would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The VCAA is not an 
excuse to remand all claims.  See for example Livesay, 15 
Vet. App. at 178.  See also Dela Cruz, 15 Vet. App. at 149 
holding a remand under the VCAA is not required where an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  In any 
event, as the discussion that follows shows, there is no 
deficiency in the duty to assist.

There has been extensive development completed as a result of 
action taken in response to BVA and CAVC remand orders as 
well as through the appellant's evidentiary submissions.  VA 
has either obtained or accounted for the absence of evidence 
the appellant has mentioned and has been conscientious in 
responding to the prodigious amount of correspondence she has 
generated.  VA obtained several medical opinions and asked 
those who offered such opinions on her behalf to supplement 
their initial opinions.  The appellant explained Dr. HH's 
failure to respond the RO requests made in September 2000 and 
May 2001.  Dr. LJM did respond as requested.  

However, the Board observes that there was ongoing 
correspondence regarding evidence from Dr. RAC, who the 
appellant stated had tissue material from the veteran's 
autopsy.  VA provided her with records for Dr. RAC early in 
1998 as she requested.  Later in an April 2001 report of 
contact she advised the RO that Dr. RAC would not release 
this material except to a "medical expert" and that she 
felt VA would "lose" the tissue samples.  Dr. RAC clarified 
matters in May 2001 when he informed VA that the slides were 
sent back to the appellant over three years earlier at the 
time he sent her a report on her husband.  What the Board 
finds of interest is that the appellant never offered to 
submit information from Dr. RAC that she apparently had been 
provided.  

She was advised of his response in a supplemental statement 
of the case and did dispute it when she argued to the CAVC in 
October 2001 that did not receive this material and 
apparently advised Dr. RAC accordingly.  However, he has not 
responded to this and neither has her attorney offered any 
argument on this matter or indicated a duplicate report is 
forthcoming.  Thus the information Dr. RAC prepared is viewed 
as lost or otherwise unavailable.

Pursuant to the CAVC order in 1999, that adopted the joint 
motion of the parties, the Board asked that the appellant be 
provided with various scientific studies regarding 
AO/herbicide exposure reviewed by the National Academy of 
Sciences (NAS) and reported in VA notices published in the 
Federal Register.  The record contains a series of messages 
between the RO and VA General Counsel staff from September 
2000 to May 2001 clarifying what assistance would satisfy the 
joint motion on this matter in view of the extensive amount 
of material involved.  The RO advised her in May 2001, 
through a May 2001 report of contact and correspondence, that 
the information was available to her through an Internet site 
that she was provided.  The Board believes that this 
adequately complied with the intent of the parties in the 
joint motion and as incorporated in the Board remand.  

In view of the discussion on this matter, it is pertinent to 
note that the CAVC in Bowey v. West, 11 Vet. App 106, 108-09 
(1998), held that a report referenced by DNA and a treatise 
referenced in a VA medical opinion were not part of the 
record since neither was clearly generated by VA nor 
submitted by the appellant as part of the claim.  Nor could 
such reasonably be expected to be part of the record.  
Further, regarding fair process, the CAVC held in Arnesen v. 
Brown, 8 Vet. App 432, 440-41 (1995) that an appellant could 
be charged with notice of material published in the Federal 
Register and this would reasonably include the AO notices 
referenced previously.  In any event the Board believes that 
directing the appellant to an access for the NAS information 
substantially complies with the remand order.

Finally, the Board believes there is no failure in the duty 
to assist in rejecting the attorney's request in August 2002 
for further IME opinion.  There is no conferred right to an 
outside expert's opinion and the Board's authority to seek an 
outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.

The medical evidence as discussed did present a question of 
medical complexity or controversy to warrant referral.  
However, the Board believes is not an abuse of discretion to 
deny the attorney's request for a supplemental opinion.  For 
example, the questions the Board posed to the IME were 
directed to the claimed AO exposure, the medical opinions and 
NAS data as it related to the information in file and formed 
the basis of a complex medical question.  The attorney did 
not direct any argument regarding a specific finding made by 
the IME in light of other evidence relied on to support the 
appellant and brought to the attention of the IME.  Nor did 
the attorney submit additional evidence to consider that 
could have influenced the opinion.  

The Board rejects this request because it does not direct any 
evidence or argument to a medical question or controversy, 
which is whether the fatal pancreatitis could be related to 
AO exposure.  The list of questions offered asks for "yes" 
or "no" answers primarily on the matter of diagnosis.  The 
diagnosis is not disputed in competent evidence for or 
against the claim.  None of it offers soft tissue sarcoma, 
porphyria cutanea tarda, liposarcoma, or malignancy of liver 
or pancreas as possible diagnoses.  


Thus the questions being posed are not directed to a matter 
of medical complexity or controversy in this case.  Nor is it 
disputed that the veteran had chemical/herbicide exposure and 
recent changes in the law essentially moot this question.  

Given these considerations the Board believes there is no 
basis for further IME opinion based on the questions posed by 
appellant's attorney and that the Board is acting within its 
discretion in denying the request.  The Board has made the 
required finding and conclusion, as this is a material issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
notification and statement of the case.  The record shows 
that the appellant was afforded the opportunity to submit 
arguments in support of the claim and did so.  

The case turns on the interpretation of evidence of record.  
There is no argument that crucial evidence exists that was 
not obtained or satisfactorily accounted for.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  See also Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The development asked for through the Board remands has been 
completed to the extent possible as evidenced in the RO's 
conscientious commitment to developing the record and 
informing the appellant of the progress in seeking 
information.  Stegall v. West, 11 Vet. App. 268 (1998).


Cause of Death

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Brock v. Brown, 10 Vet. App. 155 (1997); Darby v. 
Brown, 10 Vet. App. 243 (1997).  The Board recognizes that 
the claim may be considered on a basis other than AO 
exposure.  See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  However, 
here the appellant raises AO exposure as the basis for death 
compensation.  

There is arguably a dispute regarding preexisting disease 
producing death, but the Board finds that was not aggravated 
by service in light of various medical opinions viewed 
objectively.  Dr. LJM and Dr. HH directed comments to AO did 
not expressly offer any support for the theory of aggravation 
of a preexisting celiac or malabsorption disability.  At best 
their opinions are speculative.  However, a VA physician in 
1997 reviewed the record and Dr. HH's opinion.  That opinion 
concluded there was no possible connection between military 
service and any aggravation of preservice medical conditions 
based on a review of the record.  

The supplemental VA medical opinion in October 2000 provided 
additional argument against any speculated aggravation of 
preexisting malabsorption syndrome or celiac sprue if it 
existed.  The IME accepted the preexistence of celiac disease 
but did not offer support for aggravation during service 
although linking the death to celiac disease.  

Thus, the Board finds the evidence preponderates against the 
theory of cause of death based on aggravation of preexisting 
celiac disease.  There is no debate that such disease 
preexisted military service.  The Board will turn to the main 
issue of contention, which is the claimed cause of death as a 
result of exposure to AO.

Initially, the Board will note that eligibility for a 
disability payment from the Agent Orange Veteran Payment 
Program does not automatically establish entitlement to VA 
compensation since the appellant raises this entitlement to 
support her claim.  Brock, 10 Vet. App. at 160-62.  As noted 
in the development of this case, and amplified in the 
appellant's written argument, the claim is based on a link to 
AO exposure during Vietnam service with the subsequent 
development of fatal pancreatitis. 

The Board observes that pancreatitis has not been recognized 
as positively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not been shown to 
have had a disability to which the liberal rules for 
presumptive service connection apply, and the appellant has 
not submitted competent evidence of such a disability.  

The liberalized presumption of exposure to AO now in effect 
expands McCartt v. West, 12 Vet. App. 164 (1999), but the 
changed law liberalizing the presumption of exposure does not 
benefit the appellant.  In essence, the claim must fail in 
the absence of competent evidence to support a link between 
the fatal pancreatitis and AO exposure.  The appellant is not 
competent to provide a medical diagnosis.  As will be 
discussed, she did not produce competent evidence that 
supported the nexus.  Although she has from time to time 
mentioned other diagnoses, specifically soft tissue sarcoma, 
porphyria cutanea tarda, pancreatic cancer, at a minimum the 
current evidence of the disability needed to support the 
claim on that basis is not shown.  See Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997).  

It appears from the record that her contention as to the 
presence of various disorders not established in the record 
is her own in connection to AO.  None of the medical opinions 
offer any of these diagnoses for the veteran.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Consideration of several Federal Register notices was an 
issue and the RO was undoubtedly aware of this information, 
which had been published in the Federal Register as required 
under 38 C.F.R. § 1.17 and 38 U.S.C.A. § 1116.  The Board 
does not intend to comment further on these notices other 
than to mention they are evaluations of scientific and 
medical studies pertinent to herbicides including AO.  In any 
event the appellant was afforded access to the information 
and she has not offered any argument regarding this material 
and none has been offered on her behalf.  However, medical 
opinions against the claim have reported scientific or 
medical evidence relied upon in formulating the opinions. 

The written argument and testimony has focused on AO exposure 
as the basis for the cause of death, so favorable 
consideration may be afforded under applicable law and 
regulations if the evidence favors the claim.  However, the 
appellant has not offered any medical literature specific to 
AO and pancreatitis.  

The text from WAITING FOR AN ARMY TO DIE The Tragedy of Agent 
Orange is viewed at best as no more than generic information 
that does not present at least plausible causality or 
connection based upon objective facts.  See Roberts v. West, 
13 Vet. App. 185, 188-89 (1999); Wallin v. West, 11 Vet. App. 
509 514 (1998), Sacks v. West, 11 Vet. App. 314, 317 (1998), 
Libertine v, Brown, 9 Vet. App. 521, 523 (1996).  The 
chronology apparent from the recorded history supports the 
initial manifestation of the fatal disease many years after 
service.  

The assertion of a nexus between the disability and AO 
exposure is not solely the appellant's, as she has offered 
medical opinions to support her claim.  This evidence 
supporting the claim need only be in approximate balance with 
negative evidence for the appellant to prevail.  Alemany v. 
Brown, 9 Vet. App. 518, 520 (1996).  As with any piece of 
evidence, the credibility and weight to be attached to the VA 
opinions, the IME opinion and others of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The CAVC has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The Board finds that the medical opinion from Dr. LJM is not 
entitled to any probative weight.  That he had no medical or 
scientific support for his 1990 opinion is amplified in his 
recent statement.  The Board construes his argument against 
providing evidence as a concession that he does not have such 
evidence to support his opinion.  He overstates the RO's 
request, which was only that he identify the scientific or 
medical evidence he relied on for his 1990 opinion.  This is 
something less than demanding "scientific proof".  In 
contrast, the VA medical opinions in 1997 and 2000 that 
directly responded to Dr. LJM carefully reviewed the facts 
specific to the veteran's case and highlighted published 
literature to conclude that his assertions regarding AO 
exposure residuals were at best speculative.  





There has also been an IME opinion that tends to validate the 
detailed VA opinion based upon the studies cited.  Unlike Dr. 
LJM the VA opinions and IME read carefully offer a plausibly 
based argument against assigning any probative weight to Dr. 
LJM's opinion on the crucial question of cause of death. 

The other physician speaking in favor of the claim mentioned 
the veteran had chloracne, which is a fact not shown.  The 
Buena Vista facility records, which Dr. LJM referred to 
showed tinea pedis.  No other medical report mentioned 
chloracne so Dr. HH's statement appears questionable at best.  
In any event, for reasons stated in the record he is unable 
to provide further information.  

However it is noted that he did not perform the autopsy and 
he recognized the professional competence of the physician 
who did the autopsy.  That Dr. HH essentially speculated in 
his 1996 opinion is borne out in his conclusion that the 
sequence of events he described could not be proven.  

And, in the 1997 VA opinion this conclusion was dismissed 
based upon reference to literature showing a lack of evidence 
implicating chlorinated dioxins in liver disease.  The follow 
up VA opinion cited to a medical institute update that 
supported the earlier VA opinion and the IME also cited to 
more recent literature that weighed against hepatic pathology 
as a result of AO exposure.  In essence the literature since 
Dr. HH opined weakened his hypothesis of a liver/pancreatic 
series of events linked to AO exposure and thus the Board 
assigns little probative weight to his opinion.

The IME concluded in essence that the record did not support 
causality and in so concluding did point to unfavorable 
evidence in scientific and medical studies regarding AO 
exposure and facts specific to the veteran's case.  

The IME did note the medical literature supported an 
increased risk of pancreatitis in patients with celiac 
disease and that the literature did not support an 
association between AO exposure and pancreatitis which is a 
material finding not reported elsewhere with such support.  
The IME also acknowledged the literature that found only mild 
nonspecific changes in liver function in concluding that the 
death was the more likely result of celiac disease rather 
than AO based on an assessment of risk factors specific to 
the case.  

Therefore, the Board finds that the IME opinion is entitled 
to significant probative weight because of its fact specific 
analysis and its rationale, which was well reasoned.  In 
addition the earlier VA opinions in 1997 and 2000 (other than 
the May 2001 opinion which the CAVC essentially found 
inadequate in its December 2001 opinion) are also noteworthy 
for it reliance on published scientific and medical evidence.  

The record developed included a significant amount of 
scientific and medical evidence.  The evidence relied on to 
support the claim is viewed as speculative overall in 
attempting to link the veteran's death to service on the 
basis of residual AO exposure the veteran presumably had 
received during service.  VA and the IME designee noted facts 
specific to the case viewed against the scientific and 
medical data of presumed exposure that is more recent.  

The IME expert duly noted that exposure to AO could account 
for mild liver function changes but, given the opinion, did 
not assign any significance to liver finding in the veteran's 
case.  The IME was provided the entire record.  However the 
expert's findings that the veteran did not have pancreatitis 
as a result of such exposure is not contradicted by competent 
evidence. 




For the reasons set forth, the Board believes that the 
opinions against the claim, in particular the IME opinion and 
earlier VA opinions relied on, establish the speculative 
nature of the opinions supporting the claim which have had 
the validity of the scientific basis strongly challenged and 
criticized through citation to current scientific and medical 
literature.  See for example Davis v. West, 13 Vet. App. 178, 
185 (1999). See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death including as secondary to AO exposure.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  There is no 
need to elaborate on the provisions of 38 C.F.R. § 3.312, as 
there is no service-connected disability. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

